DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 13 October 2021 and the request for continued examination filed on 2 November 2021. 
Claims 1, 2, 4, 5, and 8-10 were amended. Claims 1, 2, 4-10, 12, and 13 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims not listed below are rejected for dependency. 

Claim 1 recites “apply the plurality of campaign rules to the analyzed influencer sales data.” There is no antecedent basis for “the analyzed sales data”. The claims do include a step of “analyze the received influencer sales data to track…”, but it would be unclear to one of ordinary skill in the art whether “the analyzed influencer sales data” refers to the data which was analyzed, or whether “the analyzed influencer sales data” refers to the product of the analysis. Due to this ambiguity, one of ordinary skill in the art would not be able to determine the scope of the claim, rendering the claim indefinite. For the purposes of examination, the former interpretation will be used. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receive, influencer sales data identifying one or more products and sales for each of a plurality of influencers from one or more online stores; analyze the received influencer sales data to track, for each of the plurality of influencers, at least: (i) sales associated with a season for a brand or (ii) sales associated with a same item type across different brands; receive, a plurality of campaign rules associated with the brand from the user, the plurality of campaign rules having been input by the user; apply the plurality of campaign rules to the analyzed influencer sales data to identify a subset of the plurality of influencers that satisfy the plurality of campaign rules, the subset including at least one influencer with a highest persistent sales for one or more item types associated with the brand over a predetermined time period; cause the identified subset to be display to the user; and receive, a selection of one or more influencers of the subset from the user, the one or more influencers of the subset having been selected by the user. These limitations describe a concept of gathering sales information and campaign information, analyzing the sales information in view of the campaign information, providing influencer options to a user, and receiving an influencer selection 
Additionally, note MPEP 2106’s example of “using a computer as a tool to perform a mental process”: “The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of ‘anonymous loan shopping’, which was a concept that could be ‘performed by humans without a computer.’” The description of Mortgage Grader aligns closely with the above identified limitations of the abstract idea. Thus the claims may also be interpreted as describing a mental process of “influencer shopping”, which similarly could be performed without a computer. Thus the claim is also determined to set forth a concept falling within the mental processes grouping. So again, the claim is determined to recite an abstract idea. 
As the limitations of the claim which set forth the method of organizing human activity and the limitations which set forth the mental process are the same, the following analysis applies for both abstract idea groupings. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate an abstract idea into a practical application. The claim recites the additional element of a processor. This additional element is recited at an extreme level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore this additional element does not integrate the abstract idea into a practical application. The claim further recites the additional element of generating a user interface, causing the generated user interface to be displayed, and cause information to be displayed via the user interface. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this over an electronic network from at least one server and from a computing device. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a networked computing environment. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements of the computing device, the use of a user interface, and the reception of information over a network only generally link the abstract idea to a technological environment involving networked computers. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Thus as the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claim is determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claim recites an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, this element does not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of a displayed user interface. However, Schlegel (US 2004/0113946 A1) demonstrates (“In the area of personal computers, the graphical user interface (GUI) has become almost ubiquitous” [0002]) that user interfaces were conventional long before the priority date of the claimed invention. As such, this additional element does not constitute significant more than the abstract idea. As previously noted, the claims recite the additional element of receiving information over an electronic network from computing devices. However, Per MPEP 2106.05(d), the court have recognized receiving or transmitting buySAFE, Inc, which stated “That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.” There are no further additional elements. As previously noted, when considered as a combination, the combination of additional elements only generally link the abstract idea to a technological environment involving networked computers. But per MPEP 2106.05, the courts have found generally linking the use of a judicial exception to a particular technological environment field of use insufficient to qualify as “significantly more” when recited in a claim with a judicial exception. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claim is not patent eligible.  
Dependent claims 2, 4-10, 12, and 13 further narrow the abstract idea, but the claims continue to recite an abstract idea. The additional element of the user interface is used to implement the further narrowed abstract idea, but this additional element is not meaningfully changed. The additional elements do not integrate the narrowed abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haaland (US 2018/0204243 A1) in view of Barger et al. (US 2010/0145794 A1). 

Regarding Claim 1: Haaland discloses a system for data management comprising a first processor (See at least [0075]) and configured to:
receive, over an electronic network, influencer sales data identifying one or more products and sales for each of a plurality of influencers from at least one server associated with one or more online stores (A performance analysis system 244 may be an analytics platform which may gather performance metrics about influencer activities on a social media network. The performance analysis system 2444 may operate on a hardware platform 246 and may include a performance data collector 248, which may store data in a performance database 250. A performance analyzer 252 may analyze and aggregate data, which may be made available through an application programming interface 254. See at least [0088] and Fig. 2. Also: The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals 
analyze the received influencer sales data to track, for each of the plurality of influencers, sales associated with an item (A performance analysis system 244 may be an analytics platform which may gather performance metrics about influencer activities on a social media network. The performance analysis system 2444 may operate on a hardware platform 246 and may include a performance data collector 248, which may store data in a performance database 250. A performance analyzer 252 may analyze and aggregate data, which may be made available through an application programming interface 254. See at least [0088]. Also: The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Performance statistics may include conversion rate, response rate, and other performance related statistics.  See at least [0052]). 
generate a user interface for display on a computing device associated with a user; cause to be displayed, on the computing device, the generated user interface; receive, over the electronic network, a plurality of campaign rules associated with the brand from the computing device associated with the user, the plurality of campaign rules having been input by the user via the user interface
apply the plurality of campaign rules to the analyzed influencer sales data to identify a subset of the plurality of influencers that satisfy the plurality of campaign rules (Embodiment 300 illustrates a basic method for using groups of influencers for an advertising campaign. Campaign requirements may be defined in block 302. From the requirements, preexisting groups may be searched in block 304 to find any groups that meet at least some of the campaign requirements. See at least [0093]). 
cause the identified subset to be display to the user via the user interface, the subset including at least one influencer with a highest persistent sales for one or more item types associated with the brand over a predetermined time period (The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Examiner’s note: The claim does not specify “highest” relative to any grouping. Thus the broadest reasonable interpretation includes “highest” relative to any grouping, including the grouping of the subset. Any non-empty set of influencers will necessarily include an influencer with the highest sales for that set). 
receive, over the electronic network, a selection of one or more influencers of the subset from the computing device associated with the user, the one or more influencers of the subset having been selected by the user via the user interface (Once a group may be selected in block 312. See at least [0101]. Also: Each group may have an action button 118 which may allow a user to select a group for further evaluation or engagement on a campaign. The action button 118 may be any type of user interface device by which a user may select a group, which may trigger other actions in a process of evaluating or engaging a group of influencers. See at least [0059]. Also See Fig. 2). 

Haaland does not appear to explicitly disclose tracking sales associated with a season for a brand or sales associated with a same item type across different brands.  
Barger teaches tracking sales associated with a same item type across different brands (the system … tracks effectiveness, conversion rates, and popularity of specific ads against others within given product categories. See at least [0176]). 


Regarding Claim 2: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes a user control configured by the first processor to allow the user to select the one or more influencers of the subset of the plurality of influencers (Once a group may be selected in block 312. See at least [0101]. Also: Each group may have an action button 118 which may allow a user to select a group for further evaluation or engagement on a campaign. The action button 118 may be any type of user interface device by which a user may select a group, which may trigger other actions in a process of evaluating or engaging a group of influencers. See at least [0059]. Also See Fig. 2).

Regarding Claim 4: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes a plurality of user controls configured by the first processor to allow the user to define the plurality of campaign rules (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2).

Regarding Claim 5: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes one or more user controls configured by the first processor to allow the user to track a campaign for the brand (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]). 

Regarding Claim 6: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate an influencer portal with a plurality of user controls for the one or more selected influencers of the subset (Influencers may interact with the system through an influencer portal 226. The influencer portal 226 may have mechanisms for influencers to upload and manage their accounts and profiles, and through which influencers may join various influencer groups. The influencer information may be stored in an influencer database 228. See at least [0083]). 


Regarding Claim 7: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the computing device is a first computing device, and wherein the first processor is further configured to: receive campaign data for a plurality of additional brands from a plurality of second computing devices; and generate one or more user controls configured to enable each user associated with the plurality of second computing devices to select campaign-related functions (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]). 

Regarding Claim 8: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user associated with the plurality of second computing devices to create a campaign for a corresponding one of the plurality of additional brands (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 9: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user-selectable user controls configured to allow each user associated with the plurality of second computing devices to select an influencer for a corresponding campaign associated with one of the plurality of additional brands (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 10: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user-selectable user controls configured to allow each user associated with the plurality of second computing devices to evaluate campaign completion metrics for a corresponding campaign associated with one of the plurality of additional brands and to change a status of the corresponding campaign to completed (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the 

Regarding Claim 12: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user to review posted campaigns that are available to each user (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 13: Haaland in view of Barger teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user to track one or more influencers by a predetermined number of metrics (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: See Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Response to Arguments
Applicant’s Argument Regarding 112(f) Interpretation of Claims 2, 4, and 5: Applicant has amended claims 2, 4, and 5 to replace the limitation. 
Examiner’s Response: Applicant's arguments filed 13 October 2021 have been fully considered. Examiner concurs with applicant that the present claim language does not invoke 112(f). 

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 4-10, 12, and 13: None of the cited references describe or suggest tracking specific types of influencer sales data to identify a subset of influencers “including at least one influencer with a highest persistent ales for one or more item types associated with the brand over a predetermined time period. 
Examiner’s Response: Applicant's arguments filed 13 October 2021 have been fully considered but they are rendered moot by the amendment of claim 1. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
	Neb (US 2016/0034974 A1) extensively describes an influencer selection system, including scoring influencers according to the number of transaction generated in association with the influencer (See at least [0150]). 
Kim et al. (WO 2017/188677 A1) extensively describes a system for managing influencers for sponsors, including searching for influencers according to a sponsor’s criteria. 
Snyder et al. (US 11042896 B1) broadly discusses evaluating influencers. 
Lanuti et al. (US 2017/0200201 A1) references the concept of influencers delivering a “sales lift” for a category (See at least [0015]).
Bisha (US 2020/0104883 A1) broadly discloses a system which helps merchant select influencers. 
Charanwong (WO 2019/221671 A1) discusses a system for managing influencers and matching influencers to marketing jobs.  
Van Stolk et al. (WO 2013/155613 A1) provides an influencer management system which includes reporting on influencer sales (See at least [0028]). 
Leong Qi Wen (WO 2018/136011 A1) provide a system which matches influencers to advertising campaigns. 
Flanagan (US 2015/0206226 A1) discusses tracking influencers on sales of products (See at least [0061]).
Gupta et al. (US 2016/0035046 A1) and Sims et al. (US 2016/0019579 A1) provide additional techniques for selecting influencers for a marketing campaign. 


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-02-09